Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s preliminary amendment filed on November 30, 2020 is acknowledged. Claims 1-11, 14, and 21-23 are pending and subject to restriction requirement. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1-11, drawn to an immunogenic polypeptide comprising (1) a B-cell epitope, (ii) a T-cell epitope, and (iii) a scaffold polypeptide, wherein said scaffold polypeptide is a thioredoxin polypeptide.
Group II, claims 14, drawn A polynucleotide encoding the immunogenic polypeptide according to any one of claim 1, preferably comprising the sequence of SEQ ID NO:33 or a sequence at least 80% identical thereto, more preferably comprising the sequence of SEQ ID NO:34 or a sequence at least 80% identical thereto.
Group III, claim 21, drawn to a composition comprising an anti-PV antibody and/or anti-PV T cells produced or producible by contacting a subject with the immunogenic polypeptide according to claim 1.
Group IV, claim 22-23, drawn to a method of treating and/or preventing inappropriate proliferation of cells and/or infection with an infectious agent, preferably HPV infection, comprising contacting a subject with the immunogenic polypeptide according to claim 1 and, thereby, treating and/or preventing HPV infection.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is an immunogenic polypeptide comprising (1) a B-cell epitope, (ii) a T-cell epitope, and (iii) a scaffold polypeptide, wherein said scaffold polypeptide is a thioredoxin polypeptide.

Bolchi et al, (WO 2017/211886 in IDS on 11/30/2020) discloses an immunogenic polypeptide comprising a B-cell epitope comprising amino acids 20-38 of the L2 polypeptide of HPV, an enhancer of immunogenicity which is a T-cell epitope and thioredoxin as scaffold polypeptide and an oligomerisation domain (see claims 1-17). Bolchi et al. teaches a method for vaccination against HPV infection. Bolchi et al. also discloses a polynucleotide encoding the immunogenic polypeptide and a vector comprising the polynucleotide and a host cell comprising the polynucleotide or vector.
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648